DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 46-91 are pending and presented for examination. Claims 1-45 are canceled.

Election/Restrictions
Applicant’s election without traverse of a formulation species of compound A-1, compound B-1, NaOH and water in the reply filed on 05/06/2022 is acknowledged.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/898,214 filed on September 10, 2019; U.S. Provisional Application No. 62/863,113 filed on June 18, 2019; U.S. Provisional Application No. 62/683,101 filed on June 18, 2019; U.S. Provisional Application No.62/863,093 filed on June 18, 2019; U.S. Provisional Application No. 62/843,945 filed on May 6, 2019; and U.S. Provisional Application No. 62/767,546 filed on November 15, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 07/02/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46-54, 58-61, 63, 67- 69, 71, 75-77, 79, 83-85, and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Antecedent basis
Claim 46 recites the limitation "the continuous subcutaneous administration of the pharmaceutical composition to a population of Parkinson’s diseases patients" in 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Functional Language
Claim 46 also includes at least one instance of functional language, which is: “a population of Parkinson's disease patients achieves a mean plasma concentration of levodopa having a degree of fluctuation of about 0.3 or less over a time period of 2-16 hours following administration, wherein the degree of fluctuation is defined as the ([Cmax-Cmin/Cave]) for the given time period.” The claimed functional characteristic is not provided by any structure recited in the claim. This limitation is unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the composition. It merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e., a composition comprising 240 mg of formula (A-1) (i.e., foslevodopa) and 12 mg of formula (B-1) (i.e., foscarbidopa). So, it is unclear whether the claim requires some other structural feature to obtain the claimed function, such as a pH adjuster to obtain a certain pH or solubility enhancers (see antioxidant 0006; see also US 8,709,485 for sugar alcohols as solubility enhancers - attached), antioxidants (see specification 0008), storage container/storage condition (see antioxidant 0034), or whether the claimed function can be obtained by some method for making the composition such as micronizing the compounds (see US 8,709,485 - attached) or whether the composition is to be administered through a certain route, such as oral, intestinal, subcutaneously, etc. (see 0005), or a certain combination of these factors. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). Thus, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Claims 52, 54, 61, 63, 71, 79 and 87 have the similar issue.

Claim 49 includes at least one instance of functional language, which is: “wherein in a 10-cc vial having less than about 9% oxygen stored at 1 atmospheric pressure at temperatures between 2°C to 8°C, the pharmaceutical composition is stable for at least three months.” The claimed functional characteristic is not provided by any structure recited in the claim. This limitation is unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the composition. It merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e., a composition comprising 240 mg of formula (A-1) (i.e., foslevodopa) and 12 mg of formula (B-1) (i.e., foscarbidopa). For the same reasons provided for Claim 46, it is unclear whether the claim requires some other structural feature to obtain the claimed function or whether the claimed function can be obtained by some method for making the composition. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). Thus, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Claims 58, 67, 75, and 83 have the same issue.

Claim 51 includes at least one instance of functional language, which is: “the pharmaceutical composition comprises less than about 15 micrograms/mL of [the impurity] hydrazine following storage at 5 days at 25°C followed by 30 days at 5°C.” The claimed functional characteristic is not provided by any structure recited in the claim. This limitation is unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the composition. It merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e., a composition comprising 240 mg of formula (A-1) (i.e., foslevodopa) and 12 mg of formula (B-1) (i.e., foscarbidopa). For the same reasons provided for Claim 46, it is unclear whether the claim requires some other structural feature to obtain the claimed function or whether the claimed function can be obtained by some method for making the composition. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). Thus, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Claims 60, 69, 77 and 85 have the same issue.

Claim 54 includes at least one instance of functional language, which is: “the pharmaceutical composition provides a mean plasma exposure ratio of levodopa to carbidopa as measured by AUC(0-t) to AUC(0-t) between 6.57 and 8.03 levodopa to about 1 carbidopa when administered to adult humans.” The claimed functional characteristic is not provided by any structure recited in the claim. This limitation is unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the composition. It merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e., a composition comprising 240 mg of formula (A-1) (i.e., foslevodopa) and 12 mg of formula (B-1) (i.e., foscarbidopa). For the same reasons provided for Claim 46, it is unclear whether the claim requires some other structural feature to obtain the claimed function or whether the claimed function can be obtained by some method for making the composition or whether the composition is to be administered through a certain route, such as oral, intestinal, subcutaneously, etc. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). Thus, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Claims 63, 71, 79, and 87 have the same issue.

Substantially free
Claim 50 recites the limitation “substantially antioxidant free”. The specification defines “substantially free” as meaning “not added as an excipient.” (See 0099.) This is unclear because antioxidants can be added as an active or an excipient in compositions for treating Parkinson’s disease (PD). For example, US Pat. 5,874,468 A teaches use of antioxidants for treating PD. (See abstract and throughout.) Therefore, it is not clear whether the claim intends to preclude the presence of antioxidants completely or whether it only precludes the presence of antioxidants as excipients. Claims 59, 68, 76, and 84 have the same issue.

Unclear patient population
Claims 46, 52, 55 and 61 refer to administration of the composition to “a patient population”. However, it is not clear whether the patient population recited in the claims are the same subjects with Parkinson’s disease mentioned previously in independent Claims 46 and 55.
Claim 54 includes the limitation “when administered to adult humans”, it is unclear whether the adult human in Claim 54 is the same subject with Parkinson’s disease in Claim 46 or whether the adult human is part of some other group of individuals that the pharmacokinetics of the composition was observed in. Claims 63, 71, 79, and 87 have the same issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 46-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbvie, Inc. (WO2016065019A1, provided in IDS 7/2/2021).

Claimed invention
The claims are drawn to methods of treating a subject with Parkinson’s disease (PD) comprising continuous subcutaneous administration of a composition comprising 240 mg of formula (A-1) (i.e., foslevodopa) and 12 mg of formula (B-1) (i.e., foscarbidopa). The treatment is claimed to provide some therapeutic benefits, pharmacokinetic features and levels of stability. 
The benefits include: treating motor fluctuations (independent Claims 55 and 88), improve MDS-UPDRS (independent Claim 64), improve quality of life (independent Claim 72), and improve sleep (independent Claim 80).
The pharmacokinetic features and levels of stability of the composition include: obtaining a plasma concentration of levodopa having a certain degree of fluctuation (Claims 46, 52, 61), obtaining a certain plasma exposure ratio compared to carbidopa (Claim 54, 63, 71, 79), obtaining a certain stability when stored over a period of time (Claims 49, 51, 58, 60, 67, 69, 75, 77, 83, 85).

Claim interpretation
Independent Claim 46 is drawn to treating PD patients with the recited composition. Independent Claims 55, 64, 72, 80 and 88 are drawn to intended beneficial outcomes in the PD patients that are treated with the composition. Therefore, the claimed intended outcomes of Claims 55, 64, 72, 80 and 88 would be considered to be met by the prior art if the prior art suggest treating patients with PD by administering the composition having the recited limitations. 
Additionally, several dependent claims are drawn to intended outcomes that do not further limit the claim wherein the composition: 1) achieves a mean plasma concentration of levodopa having a limited degree of fluctuation over a time period (Claim 46, 52, 61), 2) achieves a LD exposure level as recited (Claims 54, 63, 71, 79, 87), 3) administration obtains off time improvement of 46% (Claim 55), 4) administration for at least 10 days does not cause nodules (Claims 62, 70, 78, 86), and 5) obtains clinical outcomes generally (Claim 90).

Prior art
The prior art taught that both foslevodopa and foscarbidopa were used together in compositions at different ratios and amounts to treat Parkinson’s disease (PD). Abbvie teaches formulations containing foslevodopa (f-LD) and foscarbidopa (f-CD) as prodrugs of levodopa (“L-dopa” or “LD”) and carbidopa (“CD”), respectively. (See 0001; Claims 13, 18.) The compounds are together in a composition at f-LD: f-CD ratios of about 1:1 to about 50:1, preferably about 2:1 to about 15:1, preferably about 4:1 to about 10:1, and more preferably about 4:1. (See 0153; Claims 5, 23-28.) Example 18 includes pharmacokinetic studies in rats with L-Dopa 4'-Monophosphate/Carbidopa 4'-Monophosphate (i.e., f-LD/f-CD) administered continuously subcutaneously (s.c.) at 300mg/71mg after a bolus dose of 60mg/14mg in aqueous solution. (See 0396-0398.) In another aspect, the pH is from about 4.0 to about 7.5. In another aspect, the pH is from about 5.0 to about 7.5. In another aspect, the pH is from about 6.0 to about 7.5. (See 0167.)

While Abbvie teaches compositions containing f-LD and f-CD at ratios between about 1:1 to about 50:1 for treating PD, Abbvie does not expressly teach the claimed ratio of 20:1 or amounts of 240 mg:12 mg of f-LD: f-CD.

Regarding the ratio of 20:1 or amount of 240 mg f-LD and 12 mg f-CD, Abbvie teaches various amounts of f-LD and f-CD can be present in a composition for treating PD in a subject and further teaches various daily amounts can be administered to the subject. For example, Abbvie teaches aqueous pharmaceutical compositions having amounts of f-LD of at least about 200 mg/mL or at least about 250 mg/mL and f-CD of at least about 10 mg/mL. (See 0165-0166.) Abbvie further teaches the daily dose of f-LD is about 20-1000 mg per day and f-CD of 5-125 mg per day. (See 0264-0265.) One of ordinary skill in the art would have found it obvious to incorporate the daily dose of the drugs in a single composition because of the convenience a single composition would provide for administering the daily dose of each drug. Therefore, the artisan would have found it obvious to provide the disclosed daily dose of about 20-1000 mg f-LD and 5-125 mg f-CD in the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the suggestion of a composition having about 20-1000 mg per day f-LD and 5-125 mg per day f-CD overlaps the claimed amounts of 240 mg f-LD and 12 mg f-CD. Therefore, the claimed amounts of 240 mg f-LD and 12 mg f-CD are prima facie obvious. The amounts of 240 mg f-LD and 12 mg f-CD Claim 91 are met.

The recitation of pharmacokinetic features is considered to be drawn to an intended result. Several claims contain limitations that merely recite intended outcomes that occur from the claimed step of administering the claimed composition to treat PD patients. The intended results of administering the recited structural limitations (a solution comprising 240mg/12 mg (i.e., 20/1 ratio) f-LD/f-CD) imposes no patentable distinction on the claim (is not limiting). One of ordinary skill in the art would understand that the PD-treating compositions comprising the same structure as that recited in the claim (i.e., solution comprising 240mg/12 mg (i.e., 20/1 ratio) f-LD/f-CD) will achieve the intended result and fall within the boundaries of the claim. Therefore, the following limitations do not further limit the claimed invention: achieves a mean plasma concentration of levodopa having a limited degree of fluctuation over a time period (Claim 46, 52, 61), achieves a LD exposure level as recited (Claims 54, 63, 71, 79, 87), administration obtains off time improvement of 46% (Claim 55), administration for at least 10 days does not cause nodules (Claims 53, 62, 70, 78, 86), or obtains clinical outcomes generally (Claim 90).

Claims 47 and 48 require the pH of the composition to be between about 6.5-9.2 and about 6.8-7.8, respectively. Abbvie teaches that the pH of the composition is Abbvie teaches that the pH can be in the range of about 7-7.7 and further exemplifies a composition with a pH of 7.4. (See 0013, 0167.) The pH limitations of Claims 56, 57, 65, 66, 73, 74, 81, and 82 are also met.

Claim 49 recites that the composition that is administered to the patient is stable when stored in a vial under the recited conditions. Stable compositions are desireable and can remain stable in aqueous solution for greater than 180 hours. (See Abbvie, 0005.) One of ordinary skill in the art would have found it obvious to make the stable composition recited in the claim because Abbvie already teaches that compositions should be stable and can be stable for longer than 180 hours. Thus, adapting the composition to be as stable as possible such that it is stable when stored in a vial as recited would have been obvious. The stability claimed in Claims 58, 67 and 83 are also met for these reasons.

Claim 51 requires the composition to have a certain stability such that less than 15 µg/mL hydrazine is present after storage. Stable compositions are desireable and can remain stable in aqueous solution for greater than 180 hours. (See Abbvie, 0005.) One of ordinary skill in the art would have found the claimed stability obvious because Abbvie already teaches that compositions should be stable and can be stable for longer than 180 hours. Thus, adapting the composition to be as stable as possible such that impurities such as hydrazine are not produced during storage would have been obvious. Therefore, the recited amount of  less than 15 µg/mL hydrazine is present after storage. For these reasons, Claims 60, 69, 77 and 85 are also met.

Claims 50, 59, 68, 76, 84 require the composition to be substantially free of an antioxidant. Abbvie does not require an antioxidant.

Claim 90 requires the treatment to be safe. Abbvie looked at the safety and tolerability including toxicity of infusion of the composition and found no adverse effects or evidence of irritation (See Example 23 at 0407-0414.) Thus, the treatment is safe.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629            

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629